Citation Nr: 0918802	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum, status post preoperative chemotherapy, low anterior 
resection (claimed as colon/rectal cancer) as a result of 
exposure to herbicides or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 
1969.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefits sought on 
appeal.  The Veteran appealed that decision to the BVA and 
the case was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the RO 
originally adjudicated the Veteran's claim of service 
connection for adenocarcinoma of the rectum as a claim based 
exclusively on a direct theory of service incurrence to 
include as a result of exposure to Agent Orange.  The Veteran 
has since made a clear contention, including in his 
Substantive Appeal submission received in April 2005, that 
his service-connected diabetes has played a significant role 
in the development of his adenocarcinoma of the rectum.  The 
Board notes that a March 2006 VA examination report presents 
a medical opinion that appears to address the question of 
whether the Veteran's diabetes caused his adenocarcinoma of 
the rectum, but neither this medical opinion nor any other 
adequately addresses the pertinent question of whether the 
Veteran's service-connected diabetes has aggravated the 
severity of his adenocarcinoma of the rectum.  

In this regard, service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The evidentiary record in this 
case does not currently contain adequate evidence for the 
Board to consider this claim in conformity with the revised 
regulation.  The March 2006 VA examination report does not 
address the question with sufficient clarity and discussion.  
Thus, the Board finds that a new VA examination and opinion 
are required to adequately clarify any relationship between 
the Veteran's service connected diabetes mellitus and his 
adenocarcinoma of the rectum.

Finally, as this issue must be remanded anyway for additional 
development, the Board finds it reasonable to ensure that the 
Veteran has been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the requirements for demonstrating 
entitlement to service connection on a secondary basis.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) including notice regarding the 
requirements for demonstrating 
entitlement to service connection on a 
secondary basis.

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his adenocarcinoma of the 
rectum.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  
Following the examination and review, the 
examiner is requested to respond to the 
following:

a)  Is the Veteran's adenocarcinoma 
of the rectum at least as likely as 
not (a 50 percent or greater 
probability) causally or 
etiologically related to his active 
service, including due to exposure to 
Agent Orange?

b)  Is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that the Veteran's 
adenocarcinoma of the rectum has been 
caused by the Veteran's service-
connected diabetes?  

c)  Is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that the Veteran's 
adenocarcinoma of the rectum has been 
permanently aggravated by the 
Veteran's service-connected diabetes?  
If so, the examiner should report the 
baseline level of severity of the 
adenocarcinoma of the rectum prior to 
the onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some 
of the increase in severity of the 
adenocarcinoma of the rectum is due 
to the natural progress of the 
disease, the examiner should indicate 
the degree of such increase in 
severity due to the natural 
progression of the disease.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important 'that each 
disability be viewed in relation to its 
history [,]' 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

